Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Election/Restrictions
Claims 1-8 and 10-18 are pending in the application. Pursuant to Applicant's election in the 2/2/2018 response to a Restriction Requirement, claims 10-18 are under examination, and claims 1-8 are withdrawn, as drawn to a non-elected invention.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 10-18 under 35 U.S.C. §103 as unpatentable over Petkov, G., Am. J. Physiol. Regul. Comp. Physiol. 2014, vol. 307, pp. R571-R584, in view of Provence, A. PLOS One, 2015 e0141950, as set forth in previous Office actions, is maintained for reasons of record. Applicant’s arguments in traverse have been carefully considered but have been found unpersuasive.
The claims are directed to a method comprising administration of an estrogen hormone (claim 10), which may be 17-estradiol (dependent claim 11), so as to alleviate overactive bladder that is associated with urinary bladder smooth muscle contractility. Dependent claim 13 recites the addition of a potassium channel blocker to the treatment. Other dependent claims 12 and 14-18 recite inherent effects such as targeting of the BK channel, direct modulation of a 
As discussed in previous Office actions, Petkov 2014 teaches (e.g., at p.R577, col. 1, ¶ 3) that in the guinea pig BK channels can be regulated by estrogens, including 17-estradiol. Similarly, Provence 2015 teaches (Abstract) that 17-estradiol, which targets BK channels, is a regular of urinary bladder smooth muscle excitability in the guinea pig. Petkov further teaches (at p. R573, col. 1 and R574 Fig 3), the additional administration of a potassium channel blocker. The Office previously argued that the teaching of Petkov concerning treatment of guinea pigs makes obvious the instant claims concerning treatment of humans. 
Arguing in traverse, Applicant has asserted that “the work performed on guinea pigs does not directly translate to humans.” Applicant argues that the anatomic and physiologic differences between humans and guinea pigs are sufficient to make the claimed methods of treatment of humans non-obvious over the references. However, Applicant has provided no evidentiary support for this argument.
The knowledge in the art contradicts Applicant’s assertions. Specifically, the art teaches that guinea pigs can indeed serve as a model for numerous human disorders.  
For example, Wright, J. et al., J.Appl.Physiol. 1994 vol. 76 pp 2163-2168 teaches the use of the guinea pig to model pulmonary and cardiovascular effects of smoking cessation. Rank, R. Am J. Pathol. 1992 vol. 140, pp. 927-936 teaches the use of the guinea pig as a model organism for female bacterial genital infection. 
Most relevant to Applicant’s assertion, both Christensen, M. et al., J. Urol. 1990 vol. 144, pp. 1293-1300 and Mostwin, J. et al., J. Urol. 1991 vol.145 pp. 854-858 teach the use of the guinea pig as a model for human bladder disorders.
In view of these teachings, Applicant’s unsupported assertion that results in the guinea cannot be predictive of results in the human is insufficient to rebut prima facie obviousness.

	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622   




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1622